 In the Matter of ATLAS IMPERIAL DIESEL ENGINE CO. AND HUNTFOODS, INC., EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHIN-ISTS,DISTRICT LODGE No. 115, PETITIONERCase No. 20-RC-708SUPPLEMENTAL DECISION, ORDER, AND SECONDDIRECTION OF ELECTIONSeptember 27, 1950On August 18, 1950, pursuant to a Board Decision and Direction ofElection,' an election was held among certain employees 2 at the Em-ployer'sHayward, California, can manufacturing plant, under thedirection and supervision of the Regional Director for the TwentiethRegion.Thereafter, a tally of ballots was furnished the parties inaccordance with the rules and regulations of the Board.The tallyshows that of approximately 310 eligible voters, 243 cast ballots, ofwhich 105 were for the Petitioner, 5 were for the United Steel-workers of America, CIO, and 130 were for the Cannery Warehouse-men, Food Processors, Drivers and Helpers Union No. 768, affiliatedwith the International Brotherhood of Teamsters and Chauffeurs,AFL, and California State Council of Cannery Unions, herein calledthe Cannery Union.There were 3 void ballots.On August 25, 1950, the Petitioner filed timely objections to con-duct affecting the results of the election. In accordance with theBoard's Rules and Regulations, the Regional Director conducted aninvestigation and issued a report on objections in which he foundthat certain objections raise substantial and material issues withrespect to the election, and recommended that the election be set asideand a second election be held.The Employer 3 and the Cannery Unionfiled timely exceptions to the Regional Director's report on objections.189 NLRB 372.2The unit foundappropriate in our original Decisionand Directionof Election wasdescribed therein as, "all production and maintenance employeesof the canmanufacturingplant at Hayward,California,excludingall otheremployees of Hunt's cannery,office andclerical employees, and supervisors."California Processorsand Growers,Inc.,herein called C P & G, joinedwith theEmployer in filing these exceptions.91 NLRB No. 85.530 ATLAS IMPERIAL DIESEL ENGINE CO.531Upon the basis of the Petitioner's objections to the election, theRegional Director's report on objections, the Employer and theCannery Union's exceptions, and the entire record in this case, theBoard 4 finds : 6The Petitioner, in its objections, alleged,inter alia,that the Em-ployer encouraged support for the Cannery Union, in that all newemployees were sent to its representatives before being assigned tojobs so that they could be indoctrinated in, favor of the CanneryUnion, and that the same privilege was. denied the Petitioner.The Regional Director's investigation disclosed that in accordancewith its customary practice, the Employer sent letters early in theyear to former employees, asking them to come in to register beforethe packing season . began 6Applications were then taken, althoughassignments to particular departments were not made 'until at orabout the opening of the season.Employees who had worked in thecan manufacturing plant, as well as those who had worked in otherdepartments, participated in this preseason registration.Althoughno rigid practice is followed, employees are generally assigned todepartments in which they previously had worked.At the time of such registration, these employees were referred bythe Employer to the Cannery Union office,' for clearance by theCannery Unions There they were requested to sign voluntary duescheck-off cards in favor of the Cannery Union. At no time were theytold, in the course of such registration, that clearance with the Can-nery Union would not be required if they were to be assigned to workin the can manufacturing plant .9Many of these employees were, infact, later assigned to the can manufacturing plant.1° In addition anumber of employees hired for other departments were transferredto the can manufacturing plant.All such employees had been previ-4 Pursuant to the provisions of Section3 (b) of theNational Labor RelationsAct, theBoard has delegateditspowers in connectionwith thiscase to a three-member panel[ChairmanHerzog andMembers Houston and Styles].'The Petitioner'sobjections,the RegionalDirector'sreport onobjections,and theexceptionsof the Employer and the Cannery Union, adequately present the issues and thepositions of the parties.Accordingly,the Employer's requestfor ahearing onobjectionsis herebydenied.8 This practice is followed by other employee members ofthe C P & G, ofwhich Hunt isa member.7 The CanneryUnion office is located about half a block fromthe plant.8The CanneryUnion is authorized pursuant to 9 (e)proceedings to require union mem-bership as a conditionof employmentin conformity with Section 8 (a) (3) of theAct, butballots of can manufacturing employees were impounded in the 9(e)election pendingthe outcomeof the instant cases.8During the packing season, the Employer's hiring practices were similar,except thatassignments were made upon hiring,and employees assignedto the can manufacturing plantwere not referredto the CanneryUnion for clearance,aswere employees in otherdepartments.10Exact figures on the number of such employees are not available.917572-51-vol. 91-35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDously cleared through the Cannery Union in connection with theirfirst job, and in many instances had signed dues check-off cards. TheEmployer continued to check off their dues after such transfers,although in some cases employees so transferred expressly revokedtheir authorizations.In the case of those revoking, the Employerplaced the money deducted in escrow pending the outcome of therepresentation question.On the basis of the above, the Regional Director found that theseemployment practices were an interference with the employees' freechoice of representatives, inasmuch as the Cannery Union was notauthorized to require membership on the part of can manufacturingemployees, either by virtue of a 9 (e) proceeding or during thependency of the instant representation case.No factual issues with respect to the Regional Director's findingconcerning these employment practices as revealed by the investigationare raised by the exceptions of the Employer and the Cannery Union.The Employer, however, contends that to uphold the Regional Direc-tor's conclusion would interfere with the operation of valid hiring andseniority practices, as the master contract 11 does not provide for de-partmental seniority, and employees are transferred throughout theplant on the basis of seniority and ability.12We find no merit in the Employer's assertion that to uphold theRegional Director's findings would result in discontinuance of theEmployer's hiring practices and transfer procedures.Nor do we findmerit in the Cannery Union's argument that because employees who.had previously signed dues deduction cards were free to rescind themupon becoming employed in the can manufacturing plant, they werenot coerced or restrained in the exercise of their right to choose theirown collective bargaining agent.The facts clearly show that many employees, whose representationstatuswas still to be determined, were required to clear with theCannery Union before they were hired.We are of the opinion, andwe find, that in effect, this practice accorded unlawful preferentialtreatment to the Cannery Union in the assignment or transfer of em-ployees to the can manufacturing plant.Under the entire circum-stances of this case, we agree with the Regional Director's conclusionthat such practices are not calculated to create the kind of atmospherein which Board elections should be conducted.We are persuaded.11C P & G, prior to the issuance of the Decision and Direction of Election in this case,executed a contract with the Cannery Union, which covered the employees in Hunt's foodprocessing plant.12There is frequent interchange of personnel between the can manufacturing and foodprocessing plants... ATLAS IMPERIAL DIESEL ENGINE CO.533that they created an atmosphere which made improbable a free anduntrammeled choice by the employees of their bargaining represen-tative.laAccordingly, we shall set the election aside and direct asecond election to be held among all the employees at the Employer'sHayward, California, can manufacturing plant, in the unit previouslyfound appropriate.ORDERIT IS HEREBY ORDERED that the election of August 18, 1950, conductedamong certain employees at the Employer's Hayward, California, canmanufacturing plant, be, and it hereby is, set aside.[Text of Second Direction of Election omitted from publication inthis volume.]'As we are setting aside the election on this ground, we find it unnecessary to pass uponthe additional ground on which the Regional Director relied in recommending that theelection beset aside.